DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                               Status of the Claims
2.	Claims 245-262 are currently pending. This office action is in response to the amendment filed on 12/08/2020. 
Priority
3.	The provisional applications of 62/191,760 and 62/203,525 are not considered to provide enough support for the presently claimed invention in particular the limitation of a selenium comonomer. As such these applications can not be used in order to provide an effective filling date.  Provisional application 62/210,170 is the earliest provided provisional application that has sufficient support for the claimed invention to be used as an effective filling date of 08/26/2015. 

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Quan Nguyen on 03/10/2021.

The application has been amended as follows: 



Allowable Subject Matter
5.	Claims 245-262 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowable over the closest prior art of record of Takeuchi (US 2010/0331515 A1).
Takeuchi teaches a polymer which has a high refractive index (paragraph 0001).  The polymer is indicated to be made by the reaction of (a) an inorganic compound having a sulfur atom and/or a selenium atom, (b) a compound having two episulfide groups and (c) a compound having a disulfide group and two thiol group (paragraph 0015). Where the (a) compound and the (b) compound are present in an amount of 100 parts by weight and of this the b compound is present in an amount of 50 to 99 parts by weight and the (c) compound is present in an amount of 1 to 50 parts by weight (paragraph 0016).  Preferable amounts of the components are indicated such that for 100 parts of compound (a) and compound (b) there is preferably 5-50 parts of compound a (paragraph 0048) and preferably 50-95 parts of compound b (paragraph 0049), and the compound (c) is indicated to be present in an amount of from preferably 4 to 25 parts by weight  per 100 parts of (a)+(b) (paragraph 0057). These components are indicated to be polymerized together (paragraph 0062 and 0097).   The compound a is indicated to be capable of being used as a mixture of inorganic compounds having a sulfur atom and inorganic compounds having a selenium atom (paragraph 0044). The polymer compositions which are formed are indicated to have a refractive index of 1.72 or greater (paragraphs 0048), with a refractive index of 1.78 being considered to be an amazing level (paragraph 0054).  Examples of the exemplary selenium compound indicates that elemental selenium is a preferable compound (paragraph 0044). Examples of the sulfur compound indicates that the preferred compound 
Takeuchi does not teach or fairly suggest the claimed copolymer which comprises both a minimum amount of the sulfur monomer of about 50 wt% and which also includes a selenium comonomer present in an amount of about 1 wt% to about 49 wt%. 

                                                                     Conclusion
6.	Claims 245-262 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID L MILLER/               Examiner, Art Unit 1763

/LING SIU CHOI/               Supervisory Patent Examiner, Art Unit 1763